531 F.2d 317
George L. BROOKS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 73--2195.
United States Court of Appeals,Sixth Circuit.
Sept. 3, 1974.
ORDER

1
The motion to modify the judgment, 6 Cir., 497 F.2d 1059 having come on to be heard; and it appearing that the mandate herein has issued; and it further appearing that the United States Supreme Court in Dorszynski v. United States, 418 U.S. 424, 94 S.Ct. 3042, 41 L.Ed.2d 855, decided June 26, 1974, held that although the Federal Youth Corrections Act requires an express finding that the offender will not benefit from its provisions, it does not require that the finding be accompanied by supporting reasons; and it appearing for this reason that the mandate of this court should be recalled and the judgment modified; upon consideration, it is ORDERED that the mandate be, and it hereby is recalled and that the judgment be, and it hereby is modified to state that the judgment of the district court is reversed and the case is remanded with instructions to vacate appellant's sentence, and, in resentencing, to make an express finding whether appellant will benefit from treatment under the Act.  It is further ORDERED that a new mandate issue forthwith.